By the Court.

Lumpkin, J.
delivering the opinion.
[1.] The first question made by the record in this case is, was the Court right in permitting the Solicitor General to call upon the defendant to announce first if he was ready for trial.
A contrariety of practice has obtained and still exists in the State upon this subject, and even in the same circuit the practice has not been uniform, and this has resulted from *236the fact that there is no law upon the point. In England the crown was never forced to announce itself ready. No such doctrine has ever prevailed here.
By the penal code, the cause stands for trial at the term when the indictment is found. It may be continued, however, as long as the principles of justice may require. This settles nothing as to the question who shall go forward.— Neither does the provision in the code which entitles a defendant to make his demand and force a trial at the second term. Besides, this provision does not apply to capital cases. My own-opinion is, that from all the analogies of the law, the State, who holds the affirmative and is the reus or actor, should announce first. Still I do not find any authority for pronouncing a judgment to the contrary erroneous. Nor dp I believe any can be found on the other side. There is no statute upon the subject; neither is there any common law rule which is obligatory upon the Courts of this State. My position is, therefore, one of neutrality, acquiesing in whatever practice each circuit may establish for itself until the Legislature see fit to intervene, should it deem the matter of sufficient importance to regulate by law.
Even if I thought the Circuit Court erred in the d'ecision, I would not reverse the judgement, because both parties were ready, and consequently the ruling worked no injury to the defendant, and there was no motion for a new trial.
[2.] Was it right to disallow any other questions being asked the second juror put upon the prisoner than the fora-propounded by the act of 1856 ?
The act declares that if the juror answer the four questions therein prescribed in the negative, he shall be held and adjudged a competent juror in capital cases. Provided, nevertheless, that either the State or the defendant shall have the right to introduce evidence before the Judge to show that, any of the answers of the juror are untrue; and it shall be the duty of the Judge to determine upon the truth of such an*237swer as may be thus questioned before the Court. [See Acts 1855-1856, p. 231.]
It is true that the further statements of the juror himself might be called “evidence,” in the language of the statute. But why limit the questions to four if twenty may be asked ?
And then the words of the act are, “shall have the right to introduce evidence,” rather intimating that the proof is to come from some other source than the juror himself. We would not say that the Court might not sua sponte further interrogate the juror. We only intend to negative the right of the party- to do. this.
[3.] Was the Court right in refusing to withdraw from the jury all the proof of confessions ?
The confessions of the prisoner as testified to by Dr. Askew, on Monday, subsequent to the homicide, were per se, wholly unexceptionable. It seems, however, that several days previously, confessions had been made by the prisoner to Dr. Hattox, and these were submitted to the jury in rebuttal by the prisoner himself. What right had he to withdraw them ? Had he not by their introduction endorsed their truth ? At any rate, whether the hope of reward held out to the defendant the preceeding week had continued to operate on his mind the next Monday, was a question not of law but of fact for the jury.
After all, what do these confessions amount to ? Did they weigh a feather with the jury ? ’ A more brutal murder was never perpetrated. A helpless and dependent wife in a state of pregnancy, felled to the earth by the repeated blows from a bludgeon by her ruthless and inhuman husband, and then tossed like a stone in the well, that he might feign that she had drowned herself, and the proof was full and ample without these confessions. They were but a bungling attempt to trump up something to mitigate the horrible deed, which the defendant had committed. The jury did not believe them, and they would have availed nothing if they had.
Judgment affirmed.